Citation Nr: 0633242	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  99-03 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for mood 
disorder, including dysthymia, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
keloid, right jaw, currently rated as 10 percent disabling.  

3. Entitlement to an increased evaluation for residuals of 
keloid, left jaw, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1953 to July 
1957.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues were previously denied by the Board in an August 
2000 decision.  A Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) was filed in February 2001; in 
March 2001, the U.S. Court of Appeals for Veterans' Claims 
(Court) vacated the August 2000 Board decision and remanded 
the claims to the Board.  The Board then remanded the claims 
to the RO for further development in accordance with the 
Joint Motion, to include consideration of whether separate 
compensable ratings were warranted for tender and painful 
scars.  In a March 2006 rating decision, the RO granted 
service connection for disfiguring scars of the right and 
left jaw associated with residuals of keloids of the right 
and left jaw with a 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800, effective January 
24, 2003.  Service connection was also granted for unstable 
scar of the right jaw associated with residuals of keloid, 
right jaw, and for unstable scar of the left jaw associated 
with residuals of keloid, left jaw, with 10 percent 
evaluations assigned pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7803, effective January 24, 2003.  

Though the one-year period to submit a notice of disagreement 
(NOD) with this rating action has not yet expired, there is 
no indication in the claims folder that the veteran has 
expressed any disagreement with the March 2006 rating 
decision.  As the Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely NOD and a 
timely substantive appeal, and there is no evidence that the 
veteran has submitted a NOD, the Board does not have 
jurisdiction over these issues and will proceed accordingly.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  




FINDINGS OF FACT

1.  The veteran's service-connected mood disorder, including 
dysthymia, causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but does 
not cause occupational and social impairment with reduced 
reliability and productivity or deficiencies in most areas, 
or total occupational and social impairment.  

2.  The veteran's service-connected residuals of keloid, 
right and left jaw, has been characterized as atypical face 
pain rather than trigeminal neuralgia.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, 
and no higher, for mood disorder, including dysthymia, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9435 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of keloid, right jaw, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8499-8405 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of keloid, left jaw, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8499-8405 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

I.	Increased rating for mood disorder, including dysthymia

Service connection for mood disorder, including dysthymia, as 
secondary to service-connected residuals of keloids, right 
and left jaws, was granted with a 10 percent evaluation 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9435, 
effective April 20, 1998.  See June 1999 rating decision.  As 
the veteran has appealed the initial rating, the Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

The veteran has undergone several VA compensation and pension 
(C&P) mental disorders examinations in conjunction with his 
claim.  In February 1999, the veteran appeared aggravated and 
frustrated by chronic pain he was suffering secondary to his 
facial condition.  The VA examiner found that he met the DSM-
IV criteria for mood disorder (depression associated with his 
medical condition of post-surgical neuralgia).  The veteran's 
current mental status revealed no impairment of thought 
process or communication, and he denied suffering from 
hallucinations or delusions.  His behavior was found to be 
generally appropriate and he maintained adequate personal 
hygiene and activities of daily living.  The veteran was 
oriented to person, place and time, there was no significant 
memory loss reported, no obsessive or ritualistic behavior or 
panic attacks were observed, and no psychotic manifestations 
noted.  The veteran's mood appeared depressed and he was 
anxious, tense and frustrated by his inability to handle and 
control chronic jaw/facial pain.  Sleep was found problematic 
and the veteran claimed chronic pain interfered with a 
normal, restful night's sleep.  The VA examiner noted there 
was some social impairment in that the veteran's chronic pain 
keeps him mostly housebound, but no occupational impairment, 
since the veteran had been retired since 1991 and expressed 
disinterest in future employment.  

In January 2003, the veteran reported difficulty getting an 
uninterrupted night's sleep due to chronic pain from his 
neuralgia.  He also indicated that he is socially withdrawn 
and feels socially embarrassed due to the fact that his 
neuralgia affects his ability to chew and eat.  The veteran 
also indicated that he has trouble with irritability, 
dysphoria, apathy and feeling depressed.  During the 
examination, the veteran was polite and cooperative, and 
there was no evidence he was in acute distress.  His affect 
was appropriate and his mood appeared to be dysthymic.  The 
veteran was alert, oriented, relevant and coherent, and there 
were no evident signs of psychosis.  He was diagnosed with 
mood disorder due to neuralgia with depressive features.  

During the November 2004 C&P mental disorders examination, 
the VA examiner conducted a thorough review of the veteran's 
claims file, noting that records from the mental health 
clinic at the VA Medical Center (VAMC) in Dublin from 
February 1999 to the present had been reviewed.  The VA 
examiner reported that the veteran had been receiving 
outpatient treatment since February 1999 and was being seen 
approximately once every three months; that he was found to 
be experiencing auditory hallucinations in February 2000; and 
that from 2001, the veteran has been diagnosed with 
dysthymia, depression, schizophrenia, paranoid schizophrenia, 
and post-traumatic stress disorder (PTSD), and has been 
assigned Global Assessment of Functioning (GAF) scores 
ranging between 33 to 65, with the majority falling between 
55 and 60.  The VA examiner reported that on most visits the 
veteran was found to be depressed and that on many visits he 
was noted to have experienced auditory hallucinations.  The 
examiner also noted the 1996 differential diagnosis of early 
Alzheimer's dementia versus multi-infarct dementia.  

The veteran reported that he only socializes with his family 
due to pain, embarrassment and discomfort regarding his face.  
He indicated that he spends most of his time watching 
television and occasionally reads; he denied having any 
hobbies.  The veteran also reported awakening early most 
days, usually around 3 am, and being unable to go back to 
sleep.  He also stated that he is very forgetful and has 
become more impatient.  Upon examination, the veteran's mood 
appeared somewhat depressed, affect was constricted, and eye 
contact was limited.  His speech was somewhat soft and rate 
was slowed, but he was relevant and coherent throughout the 
entire examination.  The veteran was oriented to person, 
place and time, thought process appeared to be within normal 
limits, and there was no evidence of anxiety, delusions, 
hallucinations, or obsessive or ritualistic behavior.  No 
panic attacks were reported or observed and there was no 
evidence of impaired impulse control.  

The veteran was diagnosed with mood disorder, secondary to 
medical condition (neuralgia of the left and right jaw), 
PTSD, and early Alzheimer's dementia versus multi-infarct 
dementia, by history.  The VA examiner indicated that it was 
impossible to assign separate GAF scores for each of the 
various diagnoses, as such a score is a measure intended to 
take into account all of the individual's various 
difficulties and functioning in all areas of his or her life.  
The VA examiner reported that based on the information 
obtained during the exam and review of the claims file, the 
veteran's service-connected mood disorder appears to 
contribute significantly to his social impairment, judged to 
be moderate.  The examiner indicated that it was difficult to 
determine the extent to which his mood disorder would impair 
occupational functioning, as the veteran had been retired for 
over 13 years, but that if he were to attempt obtaining 
gainful employment, his mood disorder would cause at least 
minor impairment in occupational functioning.  

38 C.F.R. § 4.130, Diagnostic Code 9435 (2006) provides a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

Based on the evidence of record and the opinions provided 
during the February 1999 and November 2004 VA C&P mental 
disorders examinations, the Board resolves all reasonable 
doubt in favor of the veteran by finding that the 
symptomatology associated with mood disorder, including 
dysthymia, more nearly approximates the criteria for a 30 
percent rating under Diagnostic Code 9435.  See 38 C.F.R. § 
4.7.  Although the veteran has been retired since before the 
inception of his claim for service connection and, therefore, 
does not suffer any occupational impairment, he has been 
found to suffer moderate social impairment as a result of his 
mood disorder, and his mood disorder was estimated to cause 
at least minor impairment in occupational impairment, should 
the veteran attempt to obtain gainful employment.  See 
February 1999 and November 2004 VA examination reports.  In 
addition, the medical evidence of record indicates that the 
veteran was depressed during most visits to the Dublin VAMC 
since treatment began in 1999, and he appeared depressed and 
dysthymic during each VA examination.  He also appeared 
anxious during the February 1999 VA examination and reported 
problems sleeping due to pain from the residuals of keloids 
during all three examinations.  

II.	Increased rating for residuals of keloid, both cheeks

Service connection for residuals of keloid, right and left 
cheeks, was granted with a noncompensable rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800, effective February 
20, 1997.  See July 1997 rating decision.  The veteran filed 
several claims for increased rating and has appealed the July 
1998 rating decision that continued the separate, 
noncompensable evaluations.  The RO subsequently increased 
the ratings for residuals of keloids, right and left jaw to 
10 percent pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8405, effective February 20, 1997.  See January 1999 rating 
decision.  Though the RO granted increased ratings, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The veteran's residuals of keloid, right and left cheeks, are 
currently rated as 10 percent disabling by analogy under 
Diagnostic Code 8405 for neuralgia of the fifth (trigeminal) 
cranial nerve.  An analogous rating was applied because the 
schedule does not specifically provide criteria for residuals 
of keloids, right and left jaw.  Evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted in such circumstances.  
38 C.F.R. § 4.20 (2006).  


The regulations for evaluating neurological conditions state 
that a disability is to be rated in proportion to the 
impairment of motor, sensory, or mental function and to 
consider speech disturbances, impairment of vision, 
disturbance of gait, and visceral manifestations under the 
appropriate schedule.  38 C.F.R. § 4.120 (2006).  The maximum 
rating allowed for neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is that 
equal to moderate incomplete paralysis for the nerve 
involved.  38 C.F.R. §§ 4.124 (2006).  

The veteran has been receiving neurological treatment at the 
VA since September 1997.  Throughout treatment, he has been 
able to move all extremities to command and there has been no 
peripheral edema noted.  See August 2001, December 2001, and 
August 2005 outpatient care notes.  He also exhibited spasms 
of the mouth and facial twitching, which was found to be 
secondary to chronic use of neuroleptics for treatment of 
schizophrenia.  See April 2002 neurology consult; January 
2003 neurology note; August 2005 outpatient care note.  The 
veteran's neurologist, who has been treating him since 
approximately 1999, opined that the veteran was suffering 
from atypical facial pain rather than trigeminal neuralgia, 
since he reported constant pain instead of intermittent sharp 
paroxysms.  See April 2002 neurology consult; January 2003 
neurology note.  

The veteran underwent a VA C&P cranial nerves examination in 
June 2003.  The VA examiner noted that the veteran had been 
taking Neurotonin (1200 mg per day) since 1997 for atypical 
facial pain of neurologic type around the keloid scars status 
post surgical treatment of facial injury.  Neurological 
examination revealed no speech defect, no pupillary 
abnormalities, no ophthalmoplegia, no facial asymmetry or 
weakness, and no focal arm or leg weakness.  The veteran's 
skin was sensitive over both keloids with local hyperesthesia 
around and over the keloid scars.  There was no reflex 
asymmetry, no cerebellar sign, and both posture and gait were 
normal.  The veteran was diagnosed with atypical facial 
neuralgic pain over both keloid scars of the cheeks.  

In this case, the veteran is receiving the maximum 10 percent 
evaluation allowed under 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Code 8405 (2006).  As such, an increased rating 
for service-connected residuals of keloid, right and left 
cheeks is not warranted under this diagnostic code.  Nor is a 
rating in excess of 10 percent warranted under Diagnostic 
Codes 8407, 8409, 8410, 8411 or 8412, as there is no evidence 
that the veteran suffers neuralgia of the seventh, ninth, 
tenth, eleventh or twelfth cranial nerves.  

The Board has also considered whether a rating in excess of 
10 percent is warranted for impairment of motor, sensory, or 
mental function pursuant to 38 C.F.R. § 4.120 (2006).  The 
medical evidence of record, however, shows an absence of 
speech defect, pupillary abnormalities, ophthalmoplegia, 
facial asymmetry or weakness, focal arm or leg weakness, 
reflex asymmetry, cerebellar sign, and abnormal posture and 
gait.  Furthermore, the veteran's neurologist has determined 
that he suffers from atypical facial pain rather than 
trigeminal neuralgia, and that the spasms around his mouth 
are the result of chronic use of medication to treat his 
psychological problems.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal concerning an increase in the disability 
evaluations assigned for service-connected residuals of 
keloid, right and left cheek, originates from a July 1998 
rating decision that denied the claims.  The appeal 
concerning the assignment of an increased initial rating for 
mood disorder, including dysthymia, originates from a June 
1999 rating decision that granted service connection with a 
10 percent disability evaluation.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the evaluation of the 
claims until after the issuance of the rating decisions that 
are the subject of this appeal.  In this case, however, the 
claims were filed long before the current section 5103(a) 
notice requirement became effective in November 2000, and the 
claim for increased rating for mood disorder stems from a 
NOD, which is subject to section 7105 procedures.  VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (2004).  The Board is bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  In addition, the issues were remanded by both the 
Court and the Board to further effect compliance with the 
duties to notify and assist.  

Section 5103(a) notice was provided to the veteran in a March 
2003 letter advising him of the evidence needed to establish 
entitlement to increased compensation benefits, that the RO 
would assist him in obtaining additional information and 
evidence, and of the responsibilities on both his part and 
VA's in developing the claims.  He was later informed of the 
need to send any pertinent evidence in his possession, and 
was also provided with updated information regarding the 
duties to notify and assist.  See March 2006 letter.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  The Board acknowledges that the veteran 
was not provided notice as to the appropriate disability 
rating or effective date of any grant of service connection.  
There is no prejudice in proceeding with the issuance of a 
final decision, however, as his claims for service connection 
were substantiated, he has not disagreed with the effective 
date of the awards, and he was subsequently given notice and 
an opportunity to provide information and evidence concerning 
higher ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded several appropriate VA 
examinations in connection with his claims.  In an August 
2001 letter, in accordance with the Board's August 2001 
remand, VA gave the veteran the option of sending medical 
records from Dr. Poblete, Appling Healthcare Hospital, Dr. 
Howard and Dr. Lipslitz, or submitting VA Form 21-4142 so 
that VA could obtain those records.  In October 2001, the 
veteran informed VA that he had made efforts to obtain the 
requested records with no success.  See VA Form 21-4138(JF).  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A 30 percent rating for mood disorder, including dysthymia, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  

A disability evaluation greater than 10 percent for service-
connected residuals of keloid, right jaw, is denied.  

A disability evaluation greater than 10 percent for service-
connected residuals of keloid, left jaw, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


